Case 3:20-cv-00374 Document 46-1 Filed 06/26/20 Page 1 of 13 PageID #: 1823
Case 3:20-cv-00374 Document 46-1 Filed 06/26/20 Page 2 of 13 PageID #: 1824
Case 3:20-cv-00374 Document 46-1 Filed 06/26/20 Page 3 of 13 PageID #: 1825
Case 3:20-cv-00374 Document 46-1 Filed 06/26/20 Page 4 of 13 PageID #: 1826
Case 3:20-cv-00374 Document 46-1 Filed 06/26/20 Page 5 of 13 PageID #: 1827
Case 3:20-cv-00374 Document 46-1 Filed 06/26/20 Page 6 of 13 PageID #: 1828
Case 3:20-cv-00374 Document 46-1 Filed 06/26/20 Page 7 of 13 PageID #: 1829
Case 3:20-cv-00374 Document 46-1 Filed 06/26/20 Page 8 of 13 PageID #: 1830
Case 3:20-cv-00374 Document 46-1 Filed 06/26/20 Page 9 of 13 PageID #: 1831
Case 3:20-cv-00374 Document 46-1 Filed 06/26/20 Page 10 of 13 PageID #: 1832
Case 3:20-cv-00374 Document 46-1 Filed 06/26/20 Page 11 of 13 PageID #: 1833
Case 3:20-cv-00374 Document 46-1 Filed 06/26/20 Page 12 of 13 PageID #: 1834
             Case 3:07-cv-01782-MO        Document 132         Filed 01/25/08      Page 7 of 11



                                       CURRICULUM VITAE

HEATHER M. CARLSON                              FORENSIC DOCUMENT EXAMINER

Contact information:
P.O. Box 898
Chehalis, WA 98532
(360) 740-1700
heathersntbk@aol.com

FORMAL EDUCATION:
Wartbnrg College                1992-1996 (BA)           Majors - Chemistry and Biology
Waverly, Iowa
University of Alabama           1996-1998 (MSFS)         Forensic Science
BilUlingham, Alabama

PROFESSIONAL EDUCATION AND TRAINING:
Oregon State Police Document Unit, apprenticeship-style traiuing
Washington State Patrol Crime Laboratory, apprenticeship.-style traiuing
California Criminalistics Institute, Special Topics in Questioned Documents Conrse
Oregon State Police Forensic Services Division - 2 weeks supplemental training
San Diego County Sheriff s Office Crime Laboratory - 2 weeks supplemeutal training
Southwestern Association of Forensic Document Examiners, Ink Analysis Workshop
Southwestern Association of Forensic Document Examiners, History of Writing Workshop
Federal Law Enforcement Training Center, United States Secret Service Questioned Document Course
Rochester Institute of Technology, Printing Process Identification Course
Northwest Association of Forensic Scientists, Identification Science Workshop
Oregon State Police, Questioned Document Laboratory Training Seminar

MEMBERSHIP IN PROFESSIONAL ORGANIZATIONS:
Southwestern Association of Forensic Document Examiners

INTERNSHIP:
United States Secret Service, BilUlingham Field Office - six month criminal justice internship

RESEARCH:
Observations on the Brain, Perception and the Critical Examination ofQuestioned Documents presented
at the 2003 ASQDE conference in Baltimore, MD and at the Fall 2003 SWAFDE conference in
Albuquerque, NM

WORK EXPERIENCE:
  July 1997 to August 1998
  Laboratory Technician                                  January 200 I to July 2003
  Alabama Department of Forensic Sciences                Forensic Docnment Examiner
  Birmingham, Alabama                                    Oregon State Police
                                                         Forensic Services Division
    August 1998 to December 2000                         Salem Forensic Laboratory
    Forensic Document Examiner                           Salem, OR
    Washington State Patrol
    Forensic Laboratory Services Bnreau                  August 2003 to present
    Crime Laboratory                                     Forensic Document Examiner
    Marysville and Seattle, WA                           Private Practice
                                                         Chehalis, WA


March 2007
                                                                  Lemons, et aL v. Bradbury, et aL Marion 07-1782-MO
   Case      3:20-cv-00374 Document 46-1 Filed 06/26/20Affidavit
                                                           Pageof13    of 13
                                                                   Heather    PageID
                                                                            Carlson,    #: 1835
                                                                                     MSFS
                                                       Exhibit 1 Page 1 of 1
